       Case 3:18-cv-00097-CDL-CHW Document 48 Filed 10/02/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

CHRISTOPHER WHEAT,                         *

       Plaintiff,                          *

vs.                                        *
                                                     CASE NO. 3:18-CV-97 (CDL)
OFFICER J. DAY, et al.,                    *

       Defendants.                         *


                                     O R D E R

       This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

July     1,    2020.       The    Magistrate      Judge   recommended      granting

Defendants’ summary judgment motion as to Plaintiff’s due process

claim.         Plaintiff    did    not    object    to    this   portion    of   the

Recommendation as permitted by 28 U.S.C. § 636(b)(1). Therefore,

the Court reviews this portion of the Recommendation for clear

error. Finding no clear error, the Court adopts the Recommendation

of the Magistrate Judge and makes it the order of this Court that

Defendants’ summary judgment motion as to Plaintiff’s due process

claim is granted.

       The     Magistrate   Judge    recommended     denying     Defendant    Day’s

summary judgment motion as to Plaintiff’s excessive force claim.

Defendant Day filed an objection.              The Court conducted a de novo

review    of    the    record.      The   Court    considered    Defendant    Day’s
    Case 3:18-cv-00097-CDL-CHW Document 48 Filed 10/02/20 Page 2 of 2



objections to the Report and Recommendation and finds that they

lack merit. Viewing the present record in the light most favorable

to Plaintiff and construing all reasonable inferences in his favor—

as the Court must do at this stage in the litigation—a reasonable

jury could conclude that Plaintiff was not resisting or failing to

comply with orders when Defendant Day used his Taser on Plaintiff.

As the Magistrate Judge found, it was clearly established at the

time of the events giving rise to this action that such a use of

force on a non-resisting detainee is not permitted under the

Fourteenth   Amendment.     Accordingly,    Day   is   not   entitled   to

qualified immunity at this stage of the proceedings.           The Court

adopts the Recommendation of the Magistrate Judge that Defendant

Day’s summary judgment motion as to Plaintiff’s excessive force

claim be denied and makes it the order of this Court.

     IT IS SO ORDERED, this 2nd day of October, 2020.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   2
